Citation Nr: 1018422	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1960.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which service connection for bilateral 
hearing loss and tinnitus was denied.

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's 
currently diagnosed bilateral hearing loss is the result of 
active military service.

2.  The medical evidence establishes that the Veteran's 
currently diagnosed tinnitus had its onset during active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran testified that he was a navigator with the Air 
Force during active service and flew in KC'97s, a reciprocal-
engine, four-engine prop flight tanker.  The engines were 
very loud.  As part of his duties, he stood fire guard on the 
left two engines, positioned so the engines were right above 
his head.  The engines were running at that time.  He 
testified that he was issued ear plugs, but there was 
difficulty getting them to seal properly, especially in the 
cold.  They were not issued muffs.  He testified that he 
experienced the onset of tinnitus in 1959, during active 
service, and that he continued to experience after service 
and to the present time.  He did not remember when his 
hearing loss began, but stated it came on gradually.  After 
active service, he reported, he worked in a car dealership 
first as a service manager and then as a salesman.  While he 
worked as a service center manager, he explained, they did 
not have air guns.  In sales, also, he testified, there was 
not a lot of noise exposure.  In terms of recreation, he 
reported that he hunted and did some trap shooting.  But he 
testified he was not a heavy hunter and that he used hearing 
protection which trap shooting.  The Veteran's wife testified 
that they met in 1959, while the Veteran was on active duty.  
She testified that she the Veteran talked about the motors on 
the plane and standing fire guard and stated that, to the 
best of her knowledge and observation, that the Veteran's 
tinnitus started while he was on active service and has 
continued to the present.  She testified that she also 
noticed the gradual onset of what turned out to be hearing 
loss, that it was ongoing, and that it had gotten worse.  
Upon questioning by the Veterans Law Judge, the Veteran 
stated he first reported hearing loss in 1959 during a 
physical while on active service.  He first sought medical 
treatment for the condition in 2001 or 1999, and that he had 
gotten hearing tests as early 1990.  He stated he did not 
seek treatment for his tinnitus, as he had been told there 
was none available.  

The Veteran's discharge documents show his military 
occupational specialty (MOS) during active service as a 
Navigator, that he was stationed with the 98th Air Refueling 
Squadron, Strategic Air Command, and that he attended KC-97 
CCR training.  Service treatment records show that at 
entrance to active service, his hearing was measured at 



HERTZ
June 
1958
500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
5(15)
0(5)
LEFT
10(25)
5(15)
10(20)
10(20)
10(15)

Hearing was also showed to measure 15 of 15 whispered voice, 
bilaterally.

Periodic examinations were conducted throughout his active 
service.  In January 1959, hearing was measured at


HERTZ
January 
1959
500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
--
15(20)
LEFT
5(20)
5(15)
15(25)
--
10(15)

In May 1960, hearing was measured at


HERTZ
May 1960
500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-10(0)
--
LEFT
0(15)
-10(0)
-10(0)
-5(5)
--



In October 1960, at discharge from active service, his 
hearing was measured at


HERTZ
Oct 1960
500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-10(0)
-5(0)
LEFT
0(15)
-10(0)
15(25)
-5(5)
-5(0)

Service treatment records show no complaints or treatment for 
either tinnitus or hearing loss.

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI). While the 
Veteran's audiological examination was conducted after 
November 1967, the examination report indicates that the ASA 
standards were used. Therefore, in order to facilitate data 
comparison, the ASA standards (in parentheses) have been 
converted to ISO-ANSI standards.

VA treatment records dated from November 2000 to November 
2007 show treatment of a actinic keratosis on the left and 
right ear but no audiological or other complaints or 
treatment.

VA examination conducted in June 2008 shows complaints of 
bilateral hearing loss and tinnitus.  The examiner noted a 
history of tinnitus and diagnosed the condition to be 
present, constant, and bilateral.  The Veteran reported onset 
of tinnitus during active service following nighttime 
cranking of engines and facing exhaust with no ear 
protection.  He noted that the tinnitus was more noticeable 
in the left ear, which faced the exhaust.  VA audiometric 
tests show the following pure tone thresholds:




June 
2008
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
20
40
LEFT
15
5
35
60
65

CNC Maryland speech tests resulted in 96 percent speech 
discrimination in the right ear, and 84 percent in the left 
ear.  The audiologist diagnosed normal to mild sensorineural 
hearing loss on the right and normal to moderately severe 
sensorineural hearing loss on the left.  This meets the 
criteria for hearing impairment under 38 C.F.R. § 3.385.

However, the examiner opined that the diagnosed tinnitus and 
hearing loss were less likely as not caused by or a result of 
military noise exposure.  The examiner explained that review 
of the pure tone thresholds form enlisted in 1956 to 
separation from service in 1960 revealed hearing within 
normal limits across frequencies bilaterally, and no 
progression.  In an addendum dated in the same month, the 
examiner noted that the Veteran's tinnitus was consistent 
with his hearing loss.  However, the examiner further 
observed that although the Veteran reported the onset of 
tinnitus during active service, there was no evidence of 
hearing loss consistent with acoustic trauma or noise 
exposure at separation from service.  Since the damage from 
exposure to either impulse sounds or continuous exposure is 
done when exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing had 
recovered without permanent loss.  The examiner also observed 
that, based on a recent ruling regarding service connection 
for tinnitus, service connection could not be made unless 
there was associated hearing loss or evidence of a noise 
notch at separation from service.  However, further testing 
was recommended due to the asymmetric high frequency hearing 
loss and reported absence of occupational or recreational 
noise exposure.  An August 2008 entry shows that additional 
testing was done and revealed clear, replicable waveforms 
bilaterally, consistent with cochlear site of lesion.  No 
opinion was provided as to the etiology of such a defect.  

The Veteran presented the December 2008 statement of his 
private treating physician, a medical doctor, or M.D.  The 
physician stated the Veteran has been in his proactive 
between 1998 and 2003 through the present and has 
demonstrated significant hearing loss to the point it affects 
his activities of daily living.  The physician diagnosed 
progressive high frequency hearing loss and tinnitus 
associated with hearing loss.  The physician noted that the 
Veteran reported normal hearing until entering the service or 
Air Force, where he was exposed to loud noises and opined 
that it was highly likely that the Veteran had hearing loss 
on the basis of this noise exposure.  The physician opined 
that the Veteran's hearing loss was service-related.

The record thus contains two opinions as to the source of the 
Veteran's hearing loss:  one, by the June 2008 VA examiner, 
finding that hearing loss and tinnitus are not the 
etiological result of the Veteran's active service, and 
another, dated in December 2008 by the Veteran's private 
treatment physician finding that hearing loss is causally 
related to noise exposure the Veteran experienced during 
active service.  

In weighing and balancing the probative value of these 
opinions, the Board notes at the outset that that the VA 
examiner indicated the Veteran's claims file had been 
reviewed.  The Veteran's private treating physician did not 
indicate that the Veteran's claims file had been reviewed.  
Notwithstanding, an opinion may not be considered more 
probative than another based simply on the fact that the 
examiner reviewed the claims folder.  See Nieves-Rodgriquez, 
22 Vet. App. 295 (2008).

In analyzing the Veteran's hearing loss, the VA examiner 
cited to examinations presumable conducted during the 
Veteran's active service, in 1956 and 1960 and stated that 
the Veteran's hearing loss was normal across frequencies 
bilaterally and showed no progression.  Review of the 
relevant examinations show a decrease in hearing acuity from 
June 1958 to January 1959, when the Veteran testified he 
reported hearing loss.  Specifically, hearing was shown to 
have decreased at 500, 100, 200, and 4000 Hz on the right and 
2000 Hz on the left.  Hearing acuity improved at 500 Hz on 
the left.  From January 1959 to May 1960 and October 1960, 
hearing acuity was shown to have improved on all Hz for both 
ears except 2000 on the left.  Comparing the Veteran's report 
of medical examination at entrance to active service in June 
1958, to that at discharge form active service in October 
1960, hearing acuity actually improved on all Hz except 2000 
on the left, which decreased by 5 decibels.  

This presents a picture of hearing acuity substantially more 
complex than that rendered by the examiner in June 2008.  
Moreover, the numbers show that decreased hearing acuity was 
in fact demonstrated at discharge from active service, albeit 
only at 2000 Hz on the left.  Such findings would appear to 
refute the examiner's rationale for both determining that the 
Veteran's hearing recovered without permanent loss and also 
for finding that there was no hearing loss to associate with 
the Veteran's report of onset of tinnitus during active 
service.  

Inasmuch as the examiner's rationale for determining that 
tinnitus was not the result of inservice noise exposure 
referencing a ruling regarding service connection such that 
service connection cannot be made unless there is associated 
hearing loss or evidence of a noise notch at separation, the 
examiner appears to be making a legal judgment.  This is not 
an appropriate rationale for a medical opinion.  

Given the faults with the June 2008 VA examination report and 
the examiner's opinions and rationale, the Board finds that 
the examination does not present an adequate basis for 
determining this claim.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

This leaves the December 2008 opinion proffered by the 
Veteran's private treating physician.  The physician provides 
no rationale for his opinion.  Rather, he appears to accept 
the Veteran's history of noise exposure as reported.

Ordinarily, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, in this case, the record bears out the 
Veteran's reported history.  As noted above, his discharge 
documents show that he was, in fact, a navigator and that he 
was trained on the KC-97 aircraft.  In addition, lay 
testimony in the form of his wife's testimony that the 
Veteran told her about his noise exposure at the time it 
happened corroborates his testimony and reported medical 
history.  Finally, audiological findings during active 
service in January 1959 corroborate the Veteran's testimony 
that he detected the onset of hearing impairment in 1959 and 
that he reported it.

The Board thus accepts the Veteran's testimony, and that of 
his wife, as credible.  Hence, in this case, the Veteran's 
physician's report of the Veteran's noise exposure is 
consistent with the evidence of record.  The Board further 
observes that the physician based his opinion as to the 
etiology of the Veteran's hearing loss and tinnitus on his 
medical expertise, examination of the Veteran, and treatment 
of the Veteran over a period of time.  Accordingly, the Board 
finds the December 2008 private medical opinion to be 
probative.

There are no other findings or opinions against a finding 
that the onset tinnitus was during active service, or that 
hearing loss is the result of acoustic noise exposure during 
active service.

While the loss of hearing acuity manifested at discharge did 
not rise to the level of hearing loss within VA regulations, 
it need not have done in order to establish service 
connection for hearing impairment currently manifested.  See 
Ledford and Hensley, supra.  Given the circumstances of the 
Veteran's active service, the Veteran's testimony and that of 
his wife concerning his exposure to acoustic trauma and onset 
of tinnitus during active service, and the findings of 
decreased hearing acuity during active service and at 
discharge, the Board cannot find that VA has met its burden 
of presenting a preponderance of the evidence against the 
claim.  Service connection for bilateral hearing loss and 
tinnitus is warranted.  See 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


